      Case 20-14867         DocUNITED STATES
                               10 Filed       BANKRUPTCY
                                        08/04/20                COURT13:57:05
                                                   Entered 08/04/20                              Desc Main
Form G-15                           Northern District of Illinois
                                     Document     Page   1  of 1
                                           EASTERN DIVISION
                           219 S. Dearborn Street, Room 713, Chicago, IL 60604

                                  CHANGE OF ADDRESS – CREDITOR

                              This form cannot be used to change the name of a creditor.

     In re:      Olivia Gunther                                Case Number:           20-14867
                                                                      Chapter:       13
    Check which type of address change is being requested:
              ✔ Notice only                   Payment only                         Notice & Payment


                  Stilt Inc
Creditor’s Name: ____________________________________________________________
Enter related claim number(s) if any:                                Dollar Amount:$


Previous Notice Address:                                             New Notice Address:
                                                                     404 Bryant St

                                                                     San Francisco, CA 94107




Previous Payment Address:                                            New Payment Address:




Change requested by:
(Printed name and title)
                           Mailing Address




     Creditor Phone Number:
     Creditor Email Address:
                           Signature and Date


 Under penalty of perjury, I declare that the information I have provided in this form is true and correct
 and I am authorized to execute this form on behalf of the creditor.
 This notice is provided pursuant to 11 USC § 342 (e)(1), and the address provided above supersedes
 any previous address provided for this creditor in this case.
